Citation Nr: 0925220	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee, prior to March 10, 
2009.

2.  Entitlement to a rating higher than 30 percent for 
chondromalacia patella of the right knee, from March 10, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In December 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  Prior to March 10, 2009, the Veteran experienced right 
knee pain and painful motion of the right knee.

2.  From March 10, 2009, the Veteran did not have extension 
of the right leg limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
for chondromalacia of the right knee, prior to March 10, 
2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2008).

2.  The criteria for a rating higher than 30 percent, for 
chondromalacia of the right knee, from March 10, 2009, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist her with development of evidence pursuant 
to the Veterans Claims Assistance Act (VCAA).  The Veteran's 
claim for an initial compensable rating for chondromalacia 
patella of the right knee arises from her disagreement with 
the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA records with the claims 
folder.  Additionally, the Veteran was afforded VA 
examinations in October 2004 and March 2009.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Compensable Rating for 
Chondromalacia Patella of the Right Knee, Prior to March 10, 
2009

Service connection for chondromalacia patella of the right 
knee was established by a November 2004 rating decision, at 
which time a noncompensable rating was assigned, prior to 
March 10, 2009.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Because the Veteran is appealing the initial 
assignment of her disability rating, the severity of the 
disability during the entire period from the initial 
assignment of the disability rating to the present is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In arriving at the decision in this case, the Board has 
considered the requirements of Fenderson.  

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints, including 
the ability to perform the normal working movements of the 
body with normal excursion, speed, coordination, and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40.  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations: (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The Board has considered the entire record, including the 
Veteran's VA clinical records.  These records show complaints 
and treatment, but will not be referenced in detail, as they 
do not provide information to rate the disability.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to 
the rating criteria and the current disability.

The Veteran contends that her left knee disability was more 
severe than what was represented by a noncompensable rating.  
She asserts that she was in constant pain and discomfort due 
to inflammation, instability, and locking of the right knee. 

The Veteran received a noncompensable rating for her right 
knee disability pursuant to Diagnostic Code 5014.  Diagnostic 
Code 5014 instructs that the knee disability should be rated 
on limitation of motion of affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.  As such, the Veteran is 
evaluated under Diagnostic Codes 5256 to 5263, which rate 
disabilities of the knee and leg.

The Board has reviewed the competent evidence during the 
rating period in question.  VA outpatient records indicate 
the Veteran complained several times of left knee pain, not 
right knee pain.  

The Veteran was afforded a VA examination in October 2004.  
The Veteran described having right knee pain, starting in 
2003, which was less severe than her left knee pain.  The 
Veteran stated her right knee pain was at a level 5-6 out of 
10 and it was aggravated with bending, lifting, stooping, 
kneeling, climbing, squatting, and standing or walking in 
excess of 15 to 20 minutes.  It was noted that pain was 
aggravated with repetitive use, but there were no spontaneous 
flare-ups.  The examiner noted that there was frequent 
crepitus of the knee, but no swelling.  Her gait, balance, 
and posture were normal, and she did not use braces, 
crutches, or a cane.  Forward flexion and extension in the 
right knee were normal without tenderness, effusion, or 
instability.  The examiner stated there were no changes in 
range of motion with repetition and no additional limitation 
of motion by excess fatigue, muscle weakness, or lack of 
endurance.

Diagnostic Codes 5256, 5257, 5258, 5259, and 5262 are not 
applicable because there is no medical evidence of right knee 
ankylosis, recurrent knee subluxation, or lateral 
instability, dislocated cartilage, removal of cartilage, or 
impairment of the tibia and fibula.

To receive a compensable rating under Diagnostic Codes 5260 
and 5261, flexion of the leg must be limited to 45 degrees, 
or extension must be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

Here, the evidence of record does not establish flexion or 
extension limitation to compensable degrees prior to March 
2009.  The VA examination conducted in October 2004 found 
that the Veteran's range of motion for right leg was normal.  
This range of motion is not indicative of a compensable 
disability rating under Diagnostic Codes 5260 or 5261.  The 
Veteran's representative also contends that the Veteran must 
have had impaired range of motion during this time period 
because during a later VA examination in March 2009, she 
exhibited a loss of range of motion of 30 degrees.  The Board 
notes, however, that the examinations were conducted 
approximately 5 years apart, which is ample time for the 
Veteran's knee disability to increase in severity.

However, the Board will also consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. 
Brown.

In considering additional limitation of function, the Board 
acknowledges the Veteran's long-standing complaints of knee 
pain, stiffness, and popping.  These complaints are well 
documented in the Veteran's written statements.  For example, 
in a July 2005 statement, the Veteran described her right 
knee as being in constant pain, that it prevented her from 
standing or sitting long periods, and that it pops often.  
Additionally, during the VA examination in October 2004, the 
Veteran stated her knee pain was at a level 5-6 out of 10 and 
was aggravated with bending, lifting, stooping, kneeling, 
climbing, squatting, and standing or walking in excess of 15 
to 20 minutes.  The VA examiner also noted that the Veteran's 
knee interfered with usual daily activities.

Clearly, the record demonstrates by both competent medical 
evidence and subjective evidence that functional limitation 
exists.  The evidence supports a 10 percent rating for the 
right knee, based on painful motion and functional 
limitation. 

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  A separate rating for 
arthritis, Diagnostic Code 5003, can be based upon x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  However, 
in this case, there is no evidence of arthritis.  X-rays 
taken during the VA examination in October 2004 indicated 
there was no evidence of soft tissue calcification, the knee 
joint was normal, and the patella was normal.

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

As such, based on all evidence of record, the Board finds 
that a rating of 10 percent adequately reflects the severity 
of the Veteran's chondromalacia patella of the right knee, 
prior to March 10, 2009.

III.  Entitlement to a Rating Higher Than 30 Percent for 
Chondromalacia Patella of the Right Knee, from March 10, 2009

In an April 2009 rating decision, the RO granted an increased 
evaluation of 30 percent for the Veteran's chondromalacia 
patella of the right knee, effective March 10, 2009.  The 
Veteran is seeking an increased rating.

Thirty percent is currently the highest rating available 
under Diagnostic Code 5260.  However, under Diagnostic Code 
5261, a rating of 40 percent is warranted when extension of 
the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Veteran was afforded a VA examination in March 2009.  The 
Veteran reported right knee pain, but that she does not have 
right knee locking or dislocations.  The examiner noted that 
there was no right knee deformity, dislocation, subluxation, 
locking, effusions, inflammation, or instability, but there 
was pain, giving way, and weakness.  Additionally, the 
examiner stated there were no constitutional symptoms of 
arthritis, and no incapacitating episodes of arthritis.  The 
Veteran was described as having an antalgic gait.  The 
Veteran had no medial lateral patella ligament laxity, but 
there were clicks, snaps, grinding, subpatellar tenderness 
with mild swelling, and mild pain on patella displacement.  
The Veteran's right leg had a flexion of 0 to 130 degrees; 
right extension was limited to 20 degrees.  Pain was the most 
important factor limiting motion, but repetitive motion did 
not limit her ranges of motion beyond 20 degrees.  Right knee 
x-rays showed that bony structures of the knee were intact 
without acute fracture or malalignment, joint space of the 
knee and patellofemoral joint were maintained, mineralization 
was normal for the Veteran's age, and soft tissues were 
unremarkable.

The Board finds that a 30 percent rating adequately reflects 
the level of severity of the Veteran's chondromalacia patella 
of the right knee.  The Veteran's leg extension is limited to 
20 degrees, even with repetition of use.  To warrant a 40 
percent disability rating, the Veteran's leg extension must 
be limited to 30 degrees.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  There is no evidence of 
right knee ankylosis, recurrent subluxation or lateral 
instability, dislocated cartilage, removed cartilage, or 
impairment of the tibia and fibula.  Therefore, Diagnostic 
Codes 5256, 5257, 5258, and 5262 are not applicable.  
Furthermore, a separate rating for arthritis, under 
Diagnostic Code 5003, is not warranted, as there are no x-ray 
findings of arthritis.  In fact, the Veteran's most recent x-
rays from the March 2009 examination were normal.

The examiner in the March 2009 examination reported that the 
Veteran's right knee disability has significant effects on 
the Veteran's employment and she reports that she lost at 
least 5 weeks of work in one year.  She reported that she 
worked 2 or 3 days a week.  There is no evidence in the file 
to support this statement.  There is no evidence that a 
doctor prescribed rest at home or restricted her activities.  
There are very few VA outpatient treatment notes showing 
complaints related to her right knee.  There is no evidence 
of hospitalizations or operations on this knee.  The Board 
finds that a 30 percent rating adequately reflects this 
interference with employment.  The evidence does not reflect 
that the disability at issue has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

In sum, based on all evidence of record, the Board finds that 
a rating higher than 30 percent for the Veteran's 
chondromalacia of the right knee, from March 10, 2009 is not 
warranted.


ORDER

Entitlement to a rating of 10 percent, but no higher, for 
chondromalacia patella of the right knee, prior to March 10, 
2009 is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 30 percent for 
chondromalacia patella of the right knee, from March 10, 2009 
is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


